DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed February 04, 2022. Claims 1-12 are pending.  

Allowable Subject Matter
Claims 1-12   are allowed.
The closest prior art of record is Molnar et al (US Patent No.: 6,246,785) in view Mitsuyama (US 5,911,002) further in view  of Zhang (Pub No.: 2008/0104102). 
 Molnar discloses a method for performing block retrieval on a block to be processed of a urine sediment image (method for examining tissue Samples or body fluids on a slide with an automatic microscope – see column 1, lines 5-8), comprising: using a plurality of decision trees to perform block retrieval on the block to be processed (note that a neural network A checks and create a map by determining what portion of the image contains relevant information, this map is then passed on to network B to check specifically for epithelium cells – see column 10, lines 50-64), and at least two decision trees in the plurality of decision trees are different in structures thereof and/or judgments performed by the judgment nodes thereof by using the block retrieval feature (note that the neural 
 	Mitsuyama discloses a pattern recognition method wherein each of the plurality of decision trees comprises a judgment node and a leaf node, and the judgment node judges the block to be processed to make it reach the leaf node by using a block retrieval feature in a block retrieval feature set to form a block retrieval result at the leaf node, wherein the block retrieval result comprises a retrieved block (note that only when the reliability results is high, the respective output of the respective output nodes are transferred – see column 8, lines 15-25). Note the combination of Mitsuyama and Molnar as a whole does not teach one or more retrieved block the retrieved block belonging to the leaf node. 
 	Zhang discloses retrieved block the retrieved block belonging to the leaf node (see [p][0061]).

	In the present invention, there is only a need to judge a block to be processed by a judgment node of a decision tree by using a block retrieval feature and there is no need to calculate complex parameters such as a block retrieval feature vector distance, thus the efficiency of performing block retrieval on a block to be processed of a urine sediment image is improved greatly. Meanwhile, a plurality of decision trees perform block retrieval simultaneously and vote, which improves the precision of block retrieval and makes up for the imprecision influence brought to a final block retrieval result due to the fact that a block retrieval feature used by the judgment of each node on a single decision tree is less complex than parameters such as a block retrieval feature vector distance. In addition, since most of the image retrieval features in an image retrieval feature set used for a urine sediment image are general features, there is no need to compare details, a method of voting by using a plurality of decision trees is more suitable for the image characteristics of a block to be processed of a urine sediment image, which contributes to improving the efficiency and accuracy of block retrieval. 
 	Further, in the present invention, a classification tag is pre-pasted to the training sample block in the training sample block set so that the retrieved blocks comprised in the block retrieval result also carry classification tags. In this way, an effect similar to classification is actually achieved. What is better than classification is that it does not provide a classification result but provides several retrieved blocks, each block carries a classification tag, and a user can further judge whether this classification is correct and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        February 26, 2022